The challenge to the panel in this case is simply a statement of conclusions of law, and does not state any fact from which it is made to appear that appellant suffered material prejudice. This question has already been passed upon in the case of Wood v.State, 3 Okla. Cr. 568, 107 P. 944. This court there said:
"It will be seen from section 6795 of this act that the challenge to the panel must be founded on facts from which the defendant has suffered material prejudice."
We find no material errors in the ruling of the trial court. The jury were the exclusive judges of the credibility of the witnesses. The testimony of the state amply sustains the verdict. No testimony was offered by appellant.
The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JJ., concur.